ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
| Respondent failed to reply to three disciplinary complaints filed against him with *797the Office of Disciplinary Counsel (“ODC”). Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties agree that respondent failed to cooperate with the ODC in its investigation, in violation of Rule 8.1(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that David Belfield, III, Louisiana Bar Roll number 19480, be and he hereby is publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.